Parker, C. J.
It is not necessary, in cases of this character, to set out and prove all the words verbatim. But it is not sufficient to allege that the defendant charged the plaintiff with a certain crime. The words used must be set out in the declaration, that the defendant may have notice of the particular charge which he is required to answer; and they must be proved, not literally, but substantially, as set forth. 6 N. H. Rep. 289, Parsons vs. Bellows, and cases cited.
We are of opinion that the proof in this case is insufficient. The witness stated two conversations of the defendant. In the first he showed the notes, and asked if that did not look like forgery. Nothing of this is set forth in the declaration. No words are alleged to have been uttered interrogatively. Nor is the conversation stated substantially. The first count alleges the material words to have been, “ I mean to get those notes of Dolly Secomb, and go before the grand jury, and get him indicted for altering and forging them.” But in the conversation, as detailed by the witness, nothing is said at that time of altering or forging. The defendant then said he thought he might do something with the notes ; he had been advised to get an indictment, and thought he should do it if the plaintiff did not come to a settlement. From the words then used, disconnected from the previous conversation, it would be left uncertain what the defendant thought of having the plaintiff indicted for, except that it was something connected with the notes, and might there*129fore have been forgery. But if, by the language then used, the defendant intended to charge the plaintiff with forgery, that should be set out by way of innuendo, and not by averring that he made such a charge in direct terms. The defendant did not utter, substantially, the words imputed to him. If by what he did say, he intended a similar charge to that set forth, that should be made to appear in a different manner.
These observations apply with equal, if not greater, force to the other count.

Verdict set aside.